Case 1:10-cv-10943-RWZ Document 128 Filed 02/11/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

OAHN NGUYEN CHUNG, Individually Civil Action No.: 1:10-CV-10943-RWZ
and as Administratrix of the ESTATE OF

LISA TAM CHUNG; LIEM CHUNG;

LOREN DAILEY; OLLIE DAILEY; and

PATRICIA DAILEY

)
)
)
)
)
)
Plaintiffs, )

Vv. )
)

STUDENTCITY.COM, INC., d/b/a )
GRADCITY.COM, d/b/a )
SPRINGBREAKDISCOUNTS.COM, d/b/a )
LEISURE TOURS, d/b/a SUN COAST )
VACATIONS, d/b/a SPRING BREAK )
)

)

)

TRAVEL,
Defendant.

 

STIPULATION OF DISMISSAL

The plaintiffs, Oahn Nguyen Chung, Individually and as Administratrix of the Estate of Lisa Tam
Chung, Liem Chung, Loren Dailey, Ollie Dailey and Patricia Dailey, and the defendant, StudentCity.com,
Inc., by and through their undersigned counsel, hereby stipulate and agree that pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), this matter is hereby dismissed in its entirety with prejudice and without costs.

DATED: February 11, 2019

Respectfully submitted,
By:

/s/ Joseph P. Musacchio
Anthony Tarricone (BBO #492480)

Joseph P. Musacchio (BBO #356270)
KREINDLER & KREINDLER LLP
855 Boylston Street, Suite 1101
Boston, MA 02116

Tel: (617) 424-9100
Case 1:10-cv-10943-RWZ Document 128 Filed 02/11/19 Page 2 of 2

Fax: (617) 424-9120
Email: atarricone(@kreindler.com

Attorneys for the Plaintiffs,

Oahn Nguyen Chung, Individually and as
Administratrix of the Estate of Lisa Tam
Chung, Liem Chung, Loren Dailey, Ollie
Dailey and Patricia Dailey

-and-
By:

/s/ Rodney E. Gould
Rodney E. Gould (BBO #205420)

SMITH DUGGAN BUELL & RUFO LLP
55 Old Bedford Road, Suite 300

Lincoln, MA 01773-1125

Tel: (617) 228-4443

Fax: (781) 259-1112

Email: rgould@smithduggan.com

 

Attorneys for the Defendant
StudentCity.com, Inc.
CERTIFICATE OF SERVICE

I certify that this stipulation of dismissal was served on all parties via this Court’s ECF
filing system this 11th day of February, 2019.

/s/ Joseph P. Musacchio
